Citation Nr: 0304858	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  97-13 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the left knee.  

2.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee.  

3.  Entitlement to an increased rating for residuals of a 
medial meniscectomy of the right knee, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1996 and March 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

In a November 1977 rating decision, the veteran was service 
connected for residuals of a medial meniscectomy of the right 
knee.  The disability was increased to 10 percent in a May 
1978 rating decision.  

In the December 1996 rating decision, the RO granted service 
connection for degenerative arthritis of the left knee and 
awarded a noncompensable evaluation.  The grant of service 
connection was effective from April 1996, the date of the 
veteran's claim.  In an August 1998 rating decision, the RO 
increased the veteran's disability rating to 10 percent, 
effective from April 1996.  In a March 1999 rating decision, 
the RO granted the veteran an additional 10 percent rating 
for instability of the left knee under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  The increase was also 
effective from April 1996.  

In a January 2000 decision, the Board remanded the veteran's 
claims to the RO for additional development.  

During a May 2000 videoconference hearing held before the 
undersigned, the veteran withdrew his appeal as to the issue 
of entitlement to an earlier effective date for a grant of 
service connection for a left knee disability.  As such, the 
issue is no longer in appellate status.  

In a June 2000 decision, the Board again remanded the 
veteran's claims to the RO for additional development.  

In an August 2002 rating decision, the RO increased the 
veteran's disability rating for degenerative changes of the 
left knee to 20 percent.  It also increased the veteran's 
disability rating for residuals of a medial meniscectomy of 
the right knee, to include degenerative changes, to 20 
percent.  The increases were effective from February 2002.  

Finally, the Board notes that during the course of his 
appeal, the veteran revoked his power-of-attorney with the 
Veterans of Foreign Wars of the United States and appointed 
The American Legion as his representative.  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran has pain throughout the range of motion of 
his service-connected right and left knees due to arthritic 
changes.  

3.  The veteran's right knee and left knee exhibit pain at 45 
degrees of extension; neither the right knee nor left knee is 
ankylosed.  

4.  The veteran's left knee does not exhibit moderate 
instability.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation to excess of 10 percent 
from April 30, 1996, to August 25, 2000, for degenerative 
arthritis of the left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5260, 5261 (2002).  

2.  The criteria for an evaluation to 50 percent, for 
degenerative arthritis of the left knee, effective from 
August 26, 2000, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5260, 5261.  

3.  The criteria for an evaluation in excess of 10 percent 
for instability of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic 
Code 5257.  

4.  The criteria for an increased rating to 50 percent, for 
residuals of a medial meniscectomy of the right knee, to 
include degenerative arthritis, have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Subsequent to the veteran's appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In a March 2002 letter from the RO, 
the veteran was informed of the VCAA and what evidence he was 
responsible for obtaining and what evidence he would need to 
show to substantiate his claims.  The veteran has not 
identified, nor is the Board aware of, additional medical 
records which need to be obtained.  VA has thereby met its 
obligation to notify the veteran of the evidence needed to 
substantiate his claims and of what evidence he was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was most recently 
afforded VA examinations in August 2000 and April 2002 to 
assess the current level of disability with respect to his 
claims.  

The Board therefore finds that, the facts pertinent to these 
claims have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claims.  Therefore, the Board will address the merits of the 
veteran's claims.  



Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2002).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2002).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that for disabilities evaluated on the basis 
of limitation of motion, VA was required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1999), pertaining to 
functional impairment.  The Court instructed that in applying 
these regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, or incoordination.  
Such inquiry was not to be limited to muscles or nerves.  
These determinations were, if feasible, be expressed in terms 
of the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

For recurrent subluxation or lateral instability, slight 
impairment warrants a 10 percent evaluation, moderate 
impairment warrants a 20 percent evaluation, and severe 
impairment warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Factual Background

A review of the claims file reflects that on VA examination 
in April 1996, the veteran complained of being able to walk 
only three to four blocks before needing to stop due to pain 
in his right knee.  He also reported occasional giving away 
and effusions, and that he wore a brace.  On clinical 
evaluation the right knee exhibited effusion and was tender 
at the extremes of flexion.  

A July 1996 VA clinical note reflects the veteran's left knee 
is without crepitus, laxity, or swelling, and exhibiting a 
full range of motion.  

A September 1996 VA clinical record documents positive 
crepitus, tenderness, and effusion in the veteran's right and 
left knees.  

On VA examination in October 1996, the veteran complained of 
pain and instability in his left knee with activity.  He 
reported that he could only walk two to three blocks before 
needing to stop and rest.  The veteran reported using a knee 
brace on his right knee, and also used a cane for support.  
On clinical evaluation there was 1+ effusion in the right 
knee and no effusion in the left knee.  Range of motion of 
the right knee was 10 to 90 degrees with moderate tenderness 
with range of motion.  The left knee exhibited a range of 
motion from 0-130 degrees.  Terminal extension was 30 degrees 
of flexion.  Both knees were stable to varus and valgus 
stress.  Anterior drawer and Lachman tests were negative.  
Associated X-rays revealed mild to moderate degenerative 
changes.  

A VA clinic note, dated in January 1997, reveals swelling and 
crepitus in the left knee with tenderness.  A subsequent 
clinic note that same month reveals range of motion 
bilaterally from 0-100 degrees.  Both knees were tender and 
there was laxity of the right knee and negative laxity with 
respect to the left.  

On VA examination in June 1998, the veteran complained of 
pain and instability in his knees with activity.  He reported 
using a cane, being treated with cortisone shots, and wearing 
bilateral knee braces.  On clinical evaluation there was 
positive crepitus, effusion, and anterior instability in both 
knees.  Range of motion was from 5-100 degrees bilaterally.  
The veteran was noted as having a hesitant gait and used a 
cane.  The examiner's assessment was moderate degenerative 
joint disease of the knees and anterior instability 
bilaterally.  

A VA clinic note, dated in July 1999, documents the veteran's 
complaints of pain and giving away in the right knee with 
stepping.  

On VA examination in August 2000, the veteran reported 
weakness, incoordination, and fatigue in both knees with 
giving away.  On clinical evaluation, the right knee 
demonstrated range of motion from 0-70 degrees with pain 
throughout.  The veteran's left knee demonstrated range of 
motion from 0-90 degrees also with pain.  There was no 
instability or subluxation identified.  The examiner noted 
that the veteran had greatly decreased range of motion in 
both knees, which was attributable to arthritis.  It was also 
noted that the veteran's weakness, fatigue, and 
incoordination with respect to his knees were due to the pain 
in his knees with overactivity or walking.  

A VA clinical record, dated in February 2002, reflects the 
veteran's report of daily locking and giving away.  He 
reported being able to walk three to four blocks before 
stopping due to pain.  A clinical evaluation was negative for 
crepitus, effusion, and varus/valgus laxity.  There was 
positive guarding.  Range of motion was 0-100 due to pain.  

On VA examination in April 2002, the veteran reported that he 
could only walk two blocks before he was forced to stop due 
to pain.  He also reported being able to stand for only 5-10 
minutes.  The veteran used a cane and had a slowed gait.  He 
was also noted to have received cortisone shots in his knees.  
On clinical evaluation there was positive valgus deformity in 
the right knee, with positive crepitus in the right knee and 
negative in the left.  Range of motion was 0-100 degrees on 
the left and 10-90 degrees on the right.  There was pain with 
any manipulation of the knees.  Associated X-rays 
demonstrated severe degenerative changes consistent with bone 
on bone medial joint arthritis bilaterally.  The examiner's 
assessment was severe degenerative joint disease of the knees 
with significant pain, decrease range of motion, and fatigue 
associated with the degenerative changes.  

Analysis

Left Knee

The veteran has appealed the December 1996 RO decision 
assigning an initial noncompensable evaluation for his left 
knee disability.  In subsequent rating actions, the veteran's 
disability rating was increased.  Therefore, consideration 
must be given regarding whether the case warrants the 
assignment of separate ratings for the disability for 
separate periods of time, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In reviewing the evidence of record, the Board notes that the 
degenerative changes in the veteran's left knee have been 
documented as severe, and consistent with bone on bone medial 
joint arthritis.  An August 2000 VA examination report 
reflects there is pain throughout the range of motion of the 
left knee.  The examination report also notes greatly 
decreased range of motion.  On VA examination in April 2002, 
the assessment was significant pain, decreased range of 
motion, and fatigue.  The veteran has consistently reported 
that he is only able to stand for short periods of time and 
is limited to walking short distances due to pain in his left 
knee.  He reportedly cannot run or participate in strenuous 
activities.  

As noted above, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  

The evidence documents significant weakness with pain 
throughout the range of motion of the left knee with 
increased functional impairment on repeated use.  Therefore, 
when all pertinent disability factors are considered, the 
Board is satisfied that the functional impairment from the 
veteran's left knee disability more nearly approximates 
limitation of extension to 45 degrees.  Therefore, the 
disability warrants a 50 percent evaluation under Diagnostic 
Code (DC) 5261.  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
DC 5261.  

The veteran's left knee is not in extremely unfavorable 
ankylosis at any angle of 45 degrees or more.  Therefore, the 
disability does not warrant a rating to 60 percent under 
Diagnostic Code 5256.  

The Board has considered whether a separate evaluation is 
warranted for any component of the veteran's left knee 
disability.  In this regard, 38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations where none of 
the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
Diagnostic Code.  See Esteban v. Brown, 6 Vet. App. 259, 262 
((1994).  

In this respect, the veteran is rated under DC 5257 for mild 
instability in his left knee.  While the veteran has reported 
instability and giving away of his left knee with use, and 
past objective testing has identified instability in the left 
knee without quantifying the degree of disability, on VA 
examination in August 2000 no instability or subluxation was 
identified on objective testing.  Additional testing on VA 
examination in April 2002 could not be conducted due to the 
pain in the veteran's left knee.  Therefore, the Board 
concludes the instability in the veteran's left knee is 
properly rated for slight impairment as the evidence does not 
approximate moderate instability or subluxation.  38 C.F.R. 
§§ 4.7, 4.71a, DC 5257.  

With respect to other diagnostic codes associated with 
impairment of the knee, the symptomatology covered by these 
codes applicable to knee impairment overlaps with that 
covered by Diagnostic Code 5261.  Therefore, the disability 
does not warrant a separate evaluation under any of those 
diagnostic codes.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  See 
Fenderson, supra.  In reviewing the record, the evidence 
prior to the August 2000 VA examination reflects the 
veteran's complaints of pain and limited functionability in 
his left knee.  However, objective testing of the knee did 
not reflect findings that would warrant a higher disability 
rating than that assigned during that period.  In August 
2000, the veteran was noted to demonstrate pain throughout 
the range of motion of the left knee.  Range of motion was 
reported as being greatly decreased.  Subsequently, the 
degenerative arthritis in the left knee was reported as 
severe.  Therefore, the Board is of the opinion that, the 
evidence of record supports a finding that the veteran's left 
knee disability met the criteria for a 50 percent evaluation 
on August 26, 2000, the date of the VA examination, and thus 
a 50 percent rating should be assigned effective from that 
date.   

With respect to the disability rating assigned for 
instability of his left knee under DC 5257, upon reviewing 
the record, the Board finds that, at no time since the 
effective date for service connection, has instability of the 
left knee been more disabling than currently.  

Right Knee

Findings reported with respect to the left knee on VA 
examinations in August 2000 and April 2002 are the same as 
those for the right knee.  As such, there is significant 
weakness with pain throughout the range of motion of the 
right knee with increased functional impairment on repeated 
use.  Additionally, an X-ray study reflects findings 
consistent with bone on bone medial joint arthritis.  
Therefore, when all pertinent disability factors are 
considered, the Board is satisfied that the functional 
impairment from the veteran's right knee disability more 
nearly approximates limitation of extension to 45 degrees.  
Therefore, the disability warrants a 50 percent evaluation 
under Diagnostic Code 5261.  38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, DC 5261.  

The veteran's right knee is not in extremely unfavorable 
ankylosis at any angle of 45 degrees or more.  Therefore, the 
disability does not warrant a rating to 60 percent under 
Diagnostic Code 5256.  

The Board has considered whether a separate evaluation is 
warranted for any component of the veteran's right knee 
disability.  See 38 C.F.R. §  4.14; Esteban, supra.  

In this respect, while other diagnostic codes for the knee 
overlap DC 5261, the symptomatology rated under DC 5257 is 
not duplicative of or overlapping of DC 5261.  While the 
veteran has reported instability and giving away of his right 
knee with use, and past objective testing has identified 
instability in the right knee, as noted above, on VA 
examination in August 2000, no instability or subluxation was 
identified on objective testing.  Additional testing on VA 
examination in April 2002 could not be conducted due to the 
pain in the veteran's right knee.  Therefore, the current 
evidence does not demonstrate an additional rating for 
instability in the veteran's right knee is warranted.  

Finally, the Board has considered whether this case, with 
respect to the veteran's right and left knee disabilities, 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  However, the record reflects that the 
veteran has not required frequent hospitalization for his 
knee disabilities, and that the manifestations of his knee 
disabilities are those contemplated by the schedular 
criteria, for which the veteran is receiving the highest 
available rating under DC 5261.  No work impairment has been 
reported as a result of the knee disabilities.  Therefore, 
the Board has no reason to believe that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, referral of this case for extra-schedular 
consideration is not in order.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis of the left knee, from April 30, 1996, 
to August 25, 2000, is denied.   

Entitlement to an evaluation to 50 percent for degenerative 
arthritis of the left knee, effective from August 26, 2000, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.   

Entitlement to an evaluation in excess of 10 percent for 
instability of the left knee is denied.  

Entitlement to an evaluation to 50 percent, for residuals of 
a medial meniscectomy of the right knee, to include 
degenerative arthritis, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.   


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

